           Case 1:17-cv-01356-SAB Document 78 Filed 12/08/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES C. McCURDY,                                )   Case No.: 1:17-cv-01356-NONE-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   AMENDMENT TO DECEMBER 7, 2020
13            v.                                      )   ORDER

14                                                    )   (ECF No. 77)
     S. KERNAN, et al.,
                                                      )
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff James C. McCurdy is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            On December 7, 2020, the Court issue an order vacating the prior trial date(s) and

20   rescheduling the trial for May 4, 2021, and a motions in limine hearing on February 26, 2021.

21            The December 7, 2020 order is HEREBY AMENDED to reflect that the time for the remote

22   motions in limine hearing is 10:30 a.m., not 8:30 a.m.

23
24   IT IS SO ORDERED.

25   Dated:        December 8, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
     Case 1:17-cv-01356-SAB Document 78 Filed 12/08/20 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
